Fourth Court of Appeals
                                San Antonio, Texas
                                      March 25, 2020

                                    No. 04-19-00788-CR

                                   Frank Coty FALZON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR3240
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER

        Appellant’s motion for extension of time is GRANTED. We ORDER appellant to file his
brief on or before April 24, 2020. No further extensions will be granted.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court